Citation Nr: 1634861	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  97-26 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral foot disability, to include bilateral pes planus. 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to August 1985, from June 1986 to August 1986 and from October 1986 to June 1992, including service in the Southwest Asia theater of operations from February to May 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a series of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that this case has a complex procedural history with various prior actions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Board denied the Veteran's claims of service connection for bilateral pes planus.  

The Veteran appealed the decisions to the Court.  By a January 2014 memorandum decision the Court vacated the June 2012 decision and, citing Clemons v. Shinseki, 23 Vet. App. 1, 3 ((2009), expanded the claim on the basis that the Veteran's had other foot disabilities that may be related to his bilateral pes planus.  As such, the Board has identified the issue as set forth on the title page.

By a September 2014 decision, the Board remanded the bilateral foot claim for further development.

In March 2016, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) regarding the Veteran's bilateral foot claim. The requested medical expert's opinion was subsequently promulgated in May 2016.  The Veteran was provided with a copy of that opinion, and given 60 days to respond in accord with38 C.F.R. § 20.903 (2015).  He subsequently responded in July 2016, to include submitting additional medical evidence accompanied by a waiver of having such evidence initially considered by the Agency of Original Jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The competent medical and other evidence of record clearly and unmistakably reflects the Veteran's pes planus pre-existed his entry into active service.

2.  The competent medical and other evidence of record does not clearly and unmistakably reflect the Veteran's pre-existing pes planus was not aggravated by such service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015); VAOPGCPEC 3-2003. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The service treatment records reflect that on a September 1986 Report of Medical History for enlistment he denied having foot trouble, and his feet were clinically evaluated as normal on the examination itself.  Further, the service treatment records do not document any complaints of foot pain by the Veteran.  However, in June 1988, a service department physician, who cleared the Veteran to participate in a march, noted that the Veteran had pes planus but also noted that he had no foot problems.  As part of a May 1992 Report of Medical History for expiration of term of service, the Veteran denied having foot trouble; and his feet were clinically evaluated as normal on the concurrent examination.  Post-service medical records reflect the Veteran has been evaluated for his bilateral foot problems, and includes findings of bilateral pes planus and bilateral tarsal tunnel syndrome.

The Board further notes, as summarized below, that various competent medical opinions have been obtained regarding the etiology of the Veteran's current bilateral foot disability.  Moreover, there is a question, as discussed in these opinions, as to whether the bilateral pes planus pre-existed service, and, if so, whether it was aggravated therein.

Under the law, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 1153.

The Board also observes that, for the purposes of this case, it is important to note that VA makes a distinction between congenital diseases and defects.  Specifically, service connection may be granted for congenital diseases, but not congenital defects.  However, the presumption of soundness applies if a veteran's congenital disease is not noted at entry.  

In this case, as stated above, neither pes planus nor any other chronic foot disability was noted at the time of the Veteran's entry into service.  

With respect to the issue of whether the Veteran's pes planus pre-existed service, and was aggravated therein, the Board notes a March 2003 VA examination concluded that the Veteran has congenital bilateral pes planus.  The examiner stated that the Veteran has had flat feet all of his life.  However, in written statements to VA, the Veteran has disputed that statement by the March 2003 VA examiner. 

In November 2003, the Veteran was seen at an outpatient clinic by a VA staff physician who noted that he had pronated feet, "likely acquired."  In May 2004, that physician again noted that the pronated feet were likely acquired.

A February 2009 VA examiner noted, in part, that the Veteran's arch and calcaneal angle as well as his hallux valgus and midfoot pronation were indicative of a congenital deformity that was not acquired at any time after birth.  The examiner did not believe the Veteran's service increased the deformity.  Although the examiner identified the Veteran's pes planus as congenital, the distinction between disease and defect was not made.  

In an August 2011 opinion, a VA examiner stated that by definition the Veteran's congenital pes planus was a congenital defect that was present before or at birth and was therefore not caused by service.  

The Veteran has submitted a January 2010 statement from Dr. M. J., a private podiatrist.  Dr. J did not include "pes planus" among the identified features of the feet, but she noted that clinical examination revealed mild hallux valgus deformities with moderate limitation of dorsiflexion of the great toe at the 1st metatarsophalangeal joints; contracture of the lesser digits with varus rotation of the 4th and 5th digits bilaterally; excessive midtarsal breaching with excessive subtalar joint pronation and osseous equines deformity (as revealed by x-rays); with spurring of the midtarsal joints and 1st metatarsal heads indicating developing degenerative changes (also apparently revealed by x-rays).  Further, Dr. J remarked that activities associated with military service will affect the development of deformities and will cause symptoms to appear at a younger age, although she did not say this was the case for the Veteran, or the nature of the military activities to which she was referring. 

The August 2011 VA examiner stated that the Veteran's current discomfort and diagnoses as noted by Dr. J's January 2010 statement were not related to the Veteran's service; he pointed out that the Veteran was in service for a limited amount of time and had subsequent employment as a letter carrier which involved repetitive walking.  The examiner stated that he did not see any objective data that would relate the Veteran's discomfort and diagnoses in his feet, to include possible tarsal tunnel syndrome, to his congenital pes planus or any activities while in the service.

An April 2015 VA examination, with an addendum in December 2015; and which concluded the pes planus and tarsal tunnel syndrome were not caused by service.  However, the Board found that this examination and opinion did not address all relevant issues regarding the claim.  

The VA examiner who completed the May 2016 VHA opinion found, in pertinent part, that the evidence clearly and unmistakably reflects that the Veteran's pes planus was flexible, was not adult acquired flatfoot (PTTD) and was a congenital or residual condition that pre-existed service and was noted or discovered during service.  Further, the examiner found that there was clear and unmistakable evidence the condition was not aggravated by service.  In support of this opinion, the VA examiner noted the record was silent for any foot complaints during service; that the Veteran's pronated feet were addressed for the purpose of treating back pain in 2002 and not specifically related to any foot complaints; there was no indication that the Veteran's pronation or flexible foot type had been permanently worsened beyond the natural progression of the condition; and that the medical literature did not 

In response to the May 2016 VHA opinion, the Veteran submitted a June 2016 statement from the VA staff physician, who continued to state that the Veteran's bilateral pes planus was likely acquired as there was no mention of such on enlistment examination.  He also submitted a July 2016 statement from Dr. J who indicated the bilateral foot disorder was aggravated by the circumstances of his military service.  In pertinent part, Dr. J stated that the shape of each bone in his foot was inherited, but how they evolved depended on lifestyle including excessive walking, carrying heavy objects, stooping and squatting all of which were associated with military service.  Further, Dr. J stated that such activities affect the development of deformities and an increased early onset of symptoms, which were progressive and difficult to treat.

In view of the foregoing, the Board finds that the competent medical and other evidence of record clearly and unmistakably reflects the Veteran's pes planus pre-existed his entry into active service.  Although a VA staff physician opined that the pes planus was likely acquired as it was not noted on entry, he did not explicitly refute the opinions of the various VA examiners that it was a pre-existing condition.  In fact, all of the competent medical care providers who have addressed this issue have determined it pre-existed service to include the March 2003 VA examination, February 2009 VA examination, August 2011 VA examiner, April 2015 VA examiner, and the May 2016 VHA opinion.  Further, the more recent July 2016 statement from Dr. J also indicates the bilateral pes planus pre-existed service.

Based upon the aforementioned consensus among medical care providers that the nature of the Veteran's pes planus is such that it pre-existed service, particularly that of the May 2016 VHA opinion that it clearly and unmistakably pre-existed service, the Board finds this evidence to be unequivocal and uncontradicted that the pes planus pre-existed service.  Despite the foregoing, the Board also finds that the competent medical and other evidence of record does not clearly and unmistakably reflect the Veteran's pre-existing pes planus was not aggravated by such service.  Granted, the March 2003, February 2009, August 2011 VA examiners, as well as the May 2016 VHA opinion, found that the pes planus was not aggravated by service.  Further, the May 2016 VHA opinion concluded there was clear and unmistakable evidence to support this finding.  However, the Board cannot ignore the fact that the first competent medical finding of the pes planus appears to be after the Veteran was already on active duty.  He has also indicated that he developed recurrent foot problems during such service.  Moreover, the statements from Dr. J provide competent medical evidence that the nature of the Veteran's military service was such that it aggravated his feet.  Although, as noted above, the Board previously found that she did not indicate the nature of these military duties, this deficiency was corrected by her most recent statement of record in July 2016.  

The Board also notes that the law mandates resolving all reasonable doubt in favor of the claimant, to include whether a disability is etiologically linked to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

For these reasons, even though the weight of the competent medical evidence, particularly that of the May 2016 VHA opinion, is such that the Board feels the preponderance of the evidence is against a finding of aggravation, it cannot find that it rises to the level of clear and unmistakable evidence.  Therefore, service connection for bilateral pes planus is granted.

In making the above determination, the Board was cognizant that the Court's January 2014 memorandum decision expanded the claim on the basis that the Veteran's had other foot disabilities that may be related to his bilateral pes planus.  In particular, the findings of Dr. J in her statements as to the nature of the Veteran's bilateral foot disability.  However, the evidence of record, to include the May 2016 VHA opinion, indicates that these findings are the development/symptomatology associated with the pes planus.  As such, the Board finds that its grant of service connection for bilateral pes planus encompasses this impairment.


ORDER

Service connection for bilateral pes planus is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


